Citation Nr: 1619972	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, claimed as depression, and if so whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 60 percent for a left wrist disability.

3.  Entitlement to an increased rating for a thoracolumbar spine disability, rated at 20 percent prior to December 6, 2011, 10 percent from December 6, 2011, and 20 percent from July 14, 2014, including restoration of the 20 percent rating from December 6, 2011, to July 14, 2014. 

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to a rating in excess of 10 percent prior to July 14, 2014, and 20 percent thereafter for radiculopathy of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to an effective date earlier than November 22, 2011, for the assignment of a 60 percent rating for a left wrist disability.

8.  Entitlement to an effective date earlier than November 22, 2011, for the award of special monthly compensation (SMC) based on loss of use of the left hand.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2012, January 2013, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The February 2012 rating decision decreased the rating assigned for the thoracolumbar spine disability to 10 percent effective December 6, 2011.  The Board interprets the October 2012 notice of disagreement as disagreement with the reduction and the ratings assigned for the thoracolumbar spine disability.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for psychiatric disability and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision issued in July 1994 denied service connection for a psychiatric disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The evidence of record at the time of the February 2012 rating decision reducing the rating for the Veteran's thoracolumbar spine disability from 20 to 10 percent did not demonstrate that the disability had improved enough to justify the reduction.

4.  The thoracolumbar spine disability has not resulted in ankylosis, incapacitating episodes, or limitation of forward flexion to 30 degrees or less.  

5.  The radiculopathy of the left lower extremity has never approximated more than moderate incomplete paralysis.  

6.  The radiculopathy of the right lower extremity did not approximate more than mild incomplete paralysis prior to July 14, 2014, or moderate incomplete paralysis thereafter.  

7.  There was no pending claim for an increased rating for a left wrist disability or entitlement to SMC for loss of use of the left hand prior to November 22, 2011, and it is not factually ascertainable that the increase in disability resulting in loss of use of the left hand occurred during the year prior to November 22, 2011.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The 20 percent disability rating for the thoracolumbar spine disability was not properly reduced to a 10 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2015).  

3.  The criteria for a rating in excess of 60 percent for a left wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Code 5125 (2015).  

4.  The criteria for a rating in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Code 5242 (2015).  

5.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a; Diagnostic Code 8520 (2015).  

6.  The criteria for a rating in excess of 10 percent prior to July 14, 2014, and a rating in excess of 20 percent thereafter for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a; Diagnostic Code 8520 (2015).  

7.  The criteria for an effective date earlier than November 22, 2011, for a 60 rating for the left wrist disability have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).

8.  The criteria for an effective date earlier than November 22, 2011, for SMC based on loss of use of the left hand have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

A claim for service connection for a psychiatric disability was denied in a July 1994 rating decision because the evidence did not show the existence of a chronic psychiatric disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The electronic record includes copies of service treatment records that are listed with a receipt date after the July 1994 rating decision.  Review of these records does not reveal any previously unseen and relevant records, however.  Thus, the Board finds 38 C.F.R. § 3.156(c) is not applicable.  

The evidence added to the record after the appellate period includes medical findings of depressive disorder, anxiety, and adjustment disorder.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claim for service connection for a psychiatric disability is in order.


II.  Reduction of Rating 

A.  General Legal Criteria

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

B.  Factual Background and Analysis

In an October 2010 rating decision, the RO assigned a 20 percent rating for the thoracolumbar spine effective August 10, 2010.  In a February 2012 rating decision, the RO reduced the rating assigned for the thoracolumbar spine disability to 10 percent effective December 6, 2011.  

Although the RO did not provide the Veteran with a rating decision proposing a reduction of the disability from 20 to 10 percent, the effectuation of this reduction did not result in an overall reduction of the Veteran's combined disability evaluation.  More specifically, the Veteran's combined disability evaluation remained 60 percent before and after the thoracolumbar spine disability was reduced to 10 percent.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  Furthermore, because the 20 percent rating had only been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2015).

The RO's primary basis for the 20 percent rating for the thoracolumbar spine disability was a September 2010 VA examination report.  At that examination, the Veteran reported low back pain, stiffness, lack of endurance, fatigue, spasm, and decreased motion.  He reported experiencing flares three to four times a day with pain estimated at 10/10, each flare lasting 2 hours, and indicated that the flares resulted in "significant impairment" and additional limitation of motion and function.  Range of motion testing revealed forward flexion to 40 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain with all motion but no clinical evidence of additional loss of motion after repetition.  

The reduction was based on a December 6, 2011, VA examination report.  The Veteran reported constant radicular low back pain that he characterized as moderate.  He reported flares estimated as 10/10 due to various activities throughout the day.  The examiner indicated that the Veteran was nonspecific when questioned about the flares.  Range of motion testing revealed forward flexion to 65 degrees with pain from 65 degrees, extension to 25 degrees with pain from 25 degrees, and left lateral flexion to 30 or greater degrees with painful motion from 30 degrees.  The examiner indicated that testing of rotation and right lateral flexion and testing of forward flexion, left lateral flexion, and extension after repetition was counter-indicated due to the spine fusion.  

The Board finds the reduction was improper because the December 2011 examination which is the basis for the reduction is inadequate for rating purposes.  The October 2010 rating decision indicates that the 20 percent rating was assigned based on the September 2010 range of motion testing that revealed flexion limited to 45 degrees.  Although forward flexion was tested during the December 2011 examination, the examiner did not test forward flexion after repetition or provide an opinion as to whether there would be additional limitation of forward flexion after repetition or sustained use or during a flare.  The Court has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  In the absence of such information, the Board finds the report of the December 2011 examination is not an adequate basis for the reduction.  Accordingly, restoration of a 20 percent rating, effective the date of the reduction, is warranted.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claims for increased rating and earlier effective dates, the record reflects that the Veteran was provided all required notice in a letter mailed in November 2011, prior to the initial adjudication of the claims.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  VA requested records from the Social Security Administration (SSA) and was informed that there were no available medical records.  See August 2014 SSA response.  VA informed the Veteran of the unavailability of these records in August 2014.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the disabilities in 2011, 2013, and 2014.  Except as discussed below, the examination records reveal all findings necessary to rate the disabilities.  In this regard, the Board notes that there is no specific allegation of testing or evaluation that was not performed or incorrectly performed at an examination.  The Board acknowledges that the 2011 VA examiner did not provide an opinion as to the effect of sustained use or flares on the thoracolumbar spine disability.  Subsequent medical records reveal that information, however.  As such, the Board finds the record adequate for adjudicative purposes.  

Accordingly, the Board will address the merits of the appellant's appeal. 

IV.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

V.  Claims for Increased Ratings

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under Diagnostic Code 5125, loss of use of the minor hand warrants a 60 percent rating.  A higher rating is also provided for amputation of the forearm above insertion of pronator teres.  

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  For the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
 
The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the General Rating Formula, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides the "normal" range of motion for the thoracolumbar spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

B.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

A December 2010 private treatment record reveals the Veteran's history of "some" low back pain.  He added that he could not sit or stand for "too long."  Motor strength was full, and the Veteran could stand on his heels and toes.  The diagnosis was status-post L5-S1 fusion with some symptoms in the back and left leg with some numbness in the left leg.  

A December 2010 VA treatment record indicates that there was no paresis of the extremities.  The record notes that the Veteran had a steady gait, fluidly moved from laying to sitting position, and repositioned independently from standing to sitting.

An October 2011 VA physical therapy record reveals the Veteran's history of inability to spend any length of time in any position:  sitting, standing, supine.  He reported that he could not sit in a car for longer than 30 minutes, lay in bed longer than an hour, or walk from one end of Walmart to the other.  Examination revealed normal lateral flexion and rotation and "50 percent" of forward flexion and extension, which the Board interprets as 15 degrees of extension and 45 degrees of flexion per Note 2 of the Formula.  There was pain with all motion except with rotation.  The Veteran reported "excessive" pain with five degrees of straight leg raise bilaterally and any passive movement of the legs.  The Veteran was able to extend the legs when lying without pain.  A malingering test was positive.  The examiner noted an inability to perform the evaluation due to the Veteran's pain.  The examiner also noted seeing inconsistent findings making it difficult to fully assess the Veteran's problems.  

A December 2011 VA examination record reports the Veteran's history of constant wrist pain, weakness, stiffness, heat, redness, fatigability, and lack of endurance.  He denied flare-ups and reported minimal effects of the condition on daily activities.  There was no motion of the wrist due to fusion.  Motor strength was 1/5.  There was unfavorable ankylosis with ulnar or radial deviation and in any degree of palmar flexion.  The related scar was not painful, unstable, or involving an area greater than 39 square centimeters.  There was no objective evidence of pain, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement. 

Regarding the back disability, the Veteran reported low back pain that radiated down the lower extremities to the left toes and right knee.  He described the radicular symptoms as constant and moderate.  He denied incapacitating episodes.  He reported flares estimated as 10/10 due to various activities throughout the day.  The examiner indicated that the Veteran was nonspecific when questioned about the flares.  He reported that he was terminated in his previous position after taking leave for low back pain.  Range of motion testing revealed forward flexion to 65 degrees with pain from 65 degrees, extension to 25 degrees with pain from 25 degrees, and left lateral flexion to 30 or greater degrees with painful motion from 30 degrees.  The examiner indicated that testing of rotation and  right lateral flexion and testing of forward flexion, left lateral flexion, and extension after repetition was counter-indicated due to the spine fusion.  There was localized pain but no guarding or spasm.  Motor strength was 5/5, and there was no atrophy.  Deep tendon reflexes were absent at the ankles and 1+ at the knees.  Sensation was decreased in the left lower extremity and right foot/toes.  Straight leg raise was positive.  There were mild pain, numbness, and paresthesias and/or dysesthesias in the right lower extremity and moderate pain, numbness, and paresthesias and/or dysesthesias in the left lower extremity.  The examiner estimated that the Veteran had mild impairment of the right sciatic nerve and moderate impairment of the left sciatic nerve.  Curvature of the spine was normal.  Muscle tone and strength was good, and there was no evidence of foot drop.  The Veteran was able to heel, toe, and tandem walk without difficulty or loss of balance.  He was also able to dorsiflex and plantar flex both ankles without limits.

The record reveals that the Veteran had an even gait and sat at ease during the interview with few position changes for comfort.  Posture had a forward lean due to body habitus and low back pain.  The examiner noted that the Veteran had multiple nonservice-connected medical conditions.  Considering the service-connected disabilities, the examiner found that although the Veteran may not be able to work his traditional security jobs, he was able to perform the sedentary and/or non-sedentary tasks associated with employment.  The examiner explained that the Veteran sat fairly comfortably during the one-hour interview and was able to stand and walk without assistance.  The examiner noted that although the Veteran's forward bend was somewhat limited and portions of the exam were a bit uncomfortable, the Veteran continued to drive a motor vehicle and was able to follow instructions, use judgment, show insight, concentrate, interact, and communicate with people.  The examiner added that although the Veteran had a fused left wrist, he was right hand dominant and his scars and right ankle were asymptomatic, his right lower extremity radiculopathy was minimal or none, and his left lower extremity radiculopathy was mild.  The examiner noted that the esophageal condition did not affect the Veteran's ability to work. 

December 2012 VA treatment records reveal the Veteran's history of low back pain with flares.  Examination revealed negative straight leg raise test, normal gait, and full motor strength. 

An April 2013 electromyographic (EMG) report reveals the Veteran's history of low back pain and numbness of the feet, worse in the left foot.  The EMG revealed bilateral radiculopathy.  

An April 2013 VA examination record reveals a diagnosis of ankylosis of the left wrist, status-post fusion.  The Veteran reported that he was able to "live with his condition" and denied any negative impact of the condition on activities of daily living or occupational pursuits.  The Veteran reported that he had been unemployed since 2007 due to an unrelated condition.  The record notes that the Veteran was right-hand dominant.  The Veteran denied flare-ups.  Examination revealed that the left wrist was fused and had no movement.  The Veteran did not have localized tenderness or pain on palpation.  Motor strength was 1/5 with flexion and extension.  There was unfavorable ankylosis with ulnar or radial deviation and in any degree of palmar flexion.  There was a nontender, hypopigmented scar.  The scar was not unstable and did not affect an area greater than 39 square centimeters.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The condition did not impact the Veteran's ability to work.  The examiner explained that the Veteran's wrist condition did not limit the Veteran's ability to perform non-exertional activities including the ability to communicate, remember, follow instructions, use judgment, adapt to change, and deal with people.  

An April 2013 VA examination record reveals a diagnosis of degenerative disc disease with radiculopathies of the lower extremities.  The Veteran reported constant low back pain that radiated to the upper hips.  The Veteran reported that prolonged sitting (longer than 10 - 15 minutes) caused increased pain and tingling of the legs and toes.  He also reported numbness of the toes.  He denied negative impact on activities of daily living or sedentary occupational pursuits and indicated that he was motivated to learn new skills for a sedentary job as long as he could self-pace his activities and avoid prolonged sitting or standing.  The Veteran reported that he had not worked since 2007 due to an unrelated condition.  He denied flare-ups.  

Range of motion testing revealed forward flexion to 65 degrees, extension to 15 degrees, lateral flexion to at least 30 degrees bilaterally, and rotation to at least 30 degrees bilaterally.  There was pain at the end range of each motion.  After repetition there was an additional loss of right lateral flexion to 25 degrees; range of motion otherwise remained the same.  There was no localized tenderness, guarding, or spasm, and gait was normal.  Motor strength was 5/5 throughout, and there was no atrophy.  Reflexes were 1+, and sensation was normal except in the left foot/toes, where it was decreased.  Straight leg raise was negative.  There were mild paresthesia and/or dysesthesias and mild numbness but no pain in the lower extremities.  The examiner determined the Veteran had mild impairment of the right and left sciatic nerves.  The Veteran had intervertebral disc syndrome but no incapacitating episodes.  The Veteran had related scarring but the scarring was not painful or unstable and the total area was not greater than 39 square centimeters.  The examiner determined the spine disability did not affect the Veteran's ability to perform nonexertional activities. 

May 2013 VA treatment records reveal the Veteran's history of persistent low back pain.  The Veteran reported that he could not be "too active" because it aggravates his back pain.  The records indicate that the Veteran could ambulate, sit, stand and move around without trouble.  

A January 2014 VA treatment record indicates that the lower extremities had full strength and normal tone.  There were no noted deformities, and protective sense was intact bilaterally to light touch.  

An April 2014 VA treatment record reveals an assessment of chronic back pain.  The record notes that the Veteran was "very functional."  The record notes that the Veteran was active in playing billiards, including tournaments. 

A July 2014 VA examination record reveals the Veteran's history that he last worked in 2007 due to doctor's orders after neck surgery.  Regarding the back disability, the Veteran reported increased pain and decreased range of motion since the previous rating evaluation.  He described constant "crushing" pain above the beltline to just below the right knee and the left ankle.  He also reported leg numbness to the right anterior thigh and left ankle and left leg tingling.  He reported experiencing flares four to five times per day, with each flare lasting an hour.  He explained that the flares were caused by bending, lifting over 50 pounds, twisting, stepping wrong, and bumps while riding in the car.  He reported that he was able to walk/transfer and perform all activities of daily living.  He reported that he could only stand 30 minutes, walk five miles, lift 10 pounds, sit one hour, and drive 30 minutes.  He denied limitations with concentration, memory, interactions with people, or communication.  He reported that during flare-ups he moves slowly, has unsteady footing, and uses both hands to rise from a seated position.  

Range of motion testing revealed forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was pain throughout range of motion.  There was no additional loss of motion after repetition.  There was functional loss due to less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner reported that the Veteran's condition would more likely than not be "significantly" limited during flare-ups and after repetitive use.  The examiner was unable to quantify the limitation in degrees.  There was not localized tenderness or pain.  There were muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour.  The examiner noted that gait was uneven and apparently avoiding the left lower extremity.  Motor strength was 5/5, and there was no atrophy.  Deep tendon reflexes were 1+.  Sensation to light touch was decreased at the upper anterior thigh, thigh/knee, and lower leg/ankle and absent in the feet/toes.  Sensation to vibration was diminished, and proprioception was absent at the left great toe.  Straight leg raise was positive, and there were mild and constant pain, paresthesias and/or dysesthesias, and numbness.  The examiner estimated that the Veteran had mild impairment of the right and left sciatic nerves.  The examiner determined it more likely than not that the thoracolumbar spine disability prevented physical-type employment due to "very severe" difficulty with any prolonged weight-bearing and repetitive activities.  However, the examiner found no objective evidence to suggest any impact on sedentary activities, though the job would have to allow the Veteran to stand as needed. 

In an addendum, the examiner reported an inability to quantify any additional limitation of motion in degrees during a flare-up or after repetitive use.  The examiner explained that in the workplace, the Veteran would be likely performing movements with additional weight on board and may or may not have the benefit of assistive device like a hand cart and that the examiner was unable to quantify the amount of time per day the Veteran would be employed in lifting, carrying, pushing, pulling, or dragging and/or how often these tasks would need to be performed.  Based on clinical picture and subjective history, the examiner believed that a workday with repetitive weight-bearing activities or movements that engaged the spine would likely lead to increased guarding of movements in all planes.  

Concerning the wrist disability, the Veteran reported that he can only lift 50 pounds and that he was unable to push.  He denied flares.  There was not localized tenderness or pain.  There was no muscle movement.  The examiner determined the Veteran had extremely unfavorable ankylosis of the wrist.  The examiner also determined the functional impairment was not the equivalent of an amputation with prosthesis.  The examiner determined the condition was less likely than not to prevent employment because it was less likely than not to result in difficulty with prolonged weight-bearing or repetitive activities.  The examiner noted that pushing was not possible and that pulling, lifting, and carrying were only possible to approximately 10-15 pounds due to inability to angle the wrist for gripping, lifting, and carrying.  In an addendum, the examiner indicated that there would be no additional loss of motion during flare-ups or after repetition because the Veteran does not have movement in the left wrist.  In a subsequent addendum, the examiner reported that the wrist was ankylosed in a neutral position with no evidence of any degree of palmar flexion, ulnar or radial deviation, or dorsiflexion.  The examiner noted that the Veteran reported that he was able to curl the fingertips and lift approximately 50 pounds with the assistance of the other wrist and hand and was able to pull something by hooking the fingers as long as the pulling did not require a change in position from neutral, but he was unable to push.  The examiner found the Veteran met the definition of extremely unfavorable ankylosis because there was no evidence of any type of palmar flexion or ulnar or radial deviation.  The examiner found the condition resulted in diminished function equivalent to no better than amputation with prosthesis in place.  

A December 2014 VA treatment record indicates that deep tendon reflexes were symmetric and motor strength was full.  The record reports the Veteran's negative history as to falls or weakness of the lower extremities.  

C.  Analysis 

With respect to the rating assigned for the left (minor) wrist disability, a higher rating is precluded by the amputation rule.  A 60 percent rating is the maximum rating available for amputation below the insertion of the minor pronator teres, which is the area involved here.  

With respect to the rating assigned for the thoracolumbar spine disability, the Board finds a rating in excess of 20 percent is not warranted at any time during the period of the claim.  The evidence does not show, or even suggest, limitation of forward flexion to 30 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The records consistently depict forward flexion to at least 40 degrees, including after repetition where tested.  There is no indication of limitation beyond that depicted in the record; the Veteran has not indicated that functioning was ever more impaired than that shown during evaluations.  

The Board acknowledges that the December 2011 VA examiner determined it was "counterintuitive" to perform testing of forward flexion, left lateral flexion, and extension after repetition or testing of right lateral flexion or rotation.  All other examiners have performed all range of motion tests, however, and the records consistently demonstrate rotation to at least 30 degrees, left lateral flexion to at least 30 degrees, and right lateral flexion to at least 25 degrees after repetition.  Additionally, the April 2013 VA examination record indicates that flexion was not limited beyond 65 degrees after repetition.  Thus, the Board finds the 2011 VA examiner's failure to perform repetitive testing or testing of range of rotation or right lateral flexion is not probative evidence of additional limitation after repetition or inability to perform rotation or right lateral flexion.  

The Board further acknowledges that the Veteran has reported flares.  He has not reported further limitation of movement during flares and has not indicated that motion is ever more impaired than that shown during evaluation, however.  In this regard, the Board notes that he has only reported slower movement and need for help when standing from a sitting position.  Additionally, although the 2014 VA examiner determined the Veteran's movement would be "more guarded" during a flare, the examiner did not indicate that motion would be additionally limited.  Thus, the Board finds a schedular rating higher than 20 percent is not warranted for the thoracolumbar spine disability at any time.

With respect to the radiculopathies, the Veteran is rated at 20 percent throughout the period of the claim for the left lower extremity.  A rating in excess of 20 percent is not warranted at any time because the neurological impairment does not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the sciatic nerve.  The medical evidence reflects assessments of no worse than "moderate" impairment, and the medical findings of record do not suggest impairment more severe than "moderate."  Sensation is generally present, except in the toes in 2014, and the evidence predominantly documents present deep tendon reflexes and normal gait and consistently documents normal muscle strength and tone and ability to walk unassisted.  The Board has considered the Veteran's histories of the symptoms and impairment affecting the left lower extremity but finds the medical findings are more probative than the Veteran's histories of symptoms in determining the severity of the radiculopathy of the left lower extremity.  Thus, the Board finds the impairment does not more nearly approximate the moderately severe incomplete paralysis of the left sciatic nerve and, a schedular rating higher than 20 percent is not warranted for the left lower extremity at any time.
 
The radiculopathy of the right lower extremity is rated at 10 percent prior to July 14, 2014, and 20 percent thereafter.  A rating higher than 10 percent is not warranted at any time prior to July 14, 2014, because the evidence does not suggest neurological impairment that more nearly approximates moderate impairment of the sciatic nerve than mild impairment of the sciatic nerve.  The medical evidence reveals assessments of only "mild" impairment, and the medical findings of record do not suggest more severe impairment.  The evidence consistently reveals findings of normal muscle tone and strength and normal, unassisted gait.  Although sensation is diminished in the right foot and reflex is absent at the right ankle in 2011, subsequent evaluations reveal normal sensation and present reflex, which indicates that the Veteran did not have chronic absence of reflex or impairment of sensation. 

A rating higher than 20 percent is also not warranted at any time from July 14, 2014, because the neurological impairment of the right lower extremity has not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the sciatic nerve.  The medical evidence reflects assessments of no worse than "mild" impairment, and the medical findings of record do not suggest impairment more severe than "moderate."  Sensation is only absent in the toes, and the evidence reflects findings of present deep tendon reflexes and normal muscle strength and tone and indicates that the Veteran is able to walk without assistance

The Board has considered the Veteran's histories of the symptoms and impairment affecting the right lower extremity but finds the medical findings are more probative than the Veteran's histories of symptoms in determining the severity of the radiculopathy of the right lower extremity.  Thus, the Board finds the impairment more nearly approximates mild incomplete paralysis of the right sciatic nerve prior to July 14, 2014, and moderate incomplete paralysis thereafter, and an increased rating is not warranted for the right lower extremity at any time.
 


D.  Other Considerations

The Board has considered whether a compensable rating is warranted for the scarring associated with the low back and left wrist disabilities but finds that a compensable rating is not warranted because there is no evidence, to include history, that either scar is painful, unstable, affects function, or affects an area greater than 39 square inches.

The Board has also considered whether the claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's wrist disability is manifested by unfavorable ankylosis and his low back disability and associated radiculopathies are manifested by pain and limitation of motion of the back and pain and impaired sensation in the lower extremities.  The symptoms and impairment of the disabilities are contemplated by the ratings assigned and the rating criteria provide higher ratings for more severe manifestations and impairment associated with the low back disability and radiculopathies.  The rating for the wrist impairment contemplates impairment equivalent to loss of use of the hand.  There is no evidence of associated symptoms which are not contemplated by the currently assigned ratings.  In this regard, the Board notes that although the sleep impairment reported by the Veteran is not contemplated by the rating criteria, the pain that is causing the reported sleep impairment is contemplated by the rating criteria and is considered in the current ratings.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

VI.  Earlier Effective Dates

A.  Legal Criteria

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen if the medical reports relate to examination or treatment of a disability for which service connection has previously been established. 38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "grasping, manipulation, etc." could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The regulation provides an example of loss of use: complete ankylosis of two major joints of an extremity will constitute loss of use of the hand involved.  

B.  Factual Background and Analysis

Service connection was granted, and a 10 rating assigned, for a left wrist disability in a July 1994 rating decision.  The rating was increased to 30 percent in an August 2006 rating decision.  The Veteran did not appeal the August 2006 decision.  On November 22, 2011, VA received a claim for a TDIU, which the RO interpreted as a claim for increase for all service-connected disabilities.  In connection with this claim, the RO obtained treatment and examination records and awarded a 60 percent rating and a SMC based on a finding of loss of use of the hand effective from November 22, 2011, the date of receipt of the claim.  The Veteran contends that an earlier effective date is warranted for the award of a 60 percent rating and the award of SMC.  

The Board finds November 22, 2011, is the appropriate "date of claim."  Although the record reveals that the Veteran had previously filed a claim for increased rating, this claim was decided in a final decision issued in August 2006.  The Board finds there was no pending claim for an increased rating or entitlement to SMC prior to November 22, 2011.  The Board acknowledges that the record includes VA medical records.  None of the records is a report of examination or hospitalization for the left wrist disability which could be taken as a claim for increase or a claim for SMC, however.  See 38 C.F.R. § 3.157 (2015). 

Additionally, review of the record reveals no evidence, to include history, of "loss of use" of the hand which could constitute a pending claim for SMC.  

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  Thus, it is necessary to determine whether the Veteran's left wrist disability increased in severity sometime between November 22, 2010, and November 22, 2011. 

Prior to the October 2014 VA addendum, the record is absent any evidence that the left wrist disability is analogous to amputation with suitable prosthesis.  In this regard, the Board notes that VA treatment records dated from the August 2008 rating decision to the November 2011 claim do not reveal any findings of complete loss of motor strength or that the left wrist disability was analogous to amputation with a suitable prosthetic and the 2011 and 2013 VA examiners determined that the Veteran maintained motor strength, albeit 1/5, and that the disability was not analogous to amputation with suitable prosthetic.  

The Veteran has not alleged, and the record does not suggest, that the Veteran received treatment via a non-VA medical provider or a different VA health care system than that of record.  Thus, the Board finds the evidence does not suggest a factually ascertainable increase in the left wrist disability between November 22, 2010, and November 22, 2011.  Accordingly, an effective date earlier than November 22, 2010, is not warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a psychiatric disability is granted.

Restoration of a rating of 20 percent for the thoracolumbar spine disability, from the effective date of the reduction, is granted.

A rating in excess of 60 percent for a left wrist disability is denied.  

A rating in excess of 20 percent for a thoracolumbar spine disability is denied.  

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

A rating in excess of 10 percent prior to July 14, 2014, and 20 percent thereafter for radiculopathy of the right lower extremity is denied. 

An effective date earlier than November 22, 2011, for the award of a 60 percent rating for a left wrist disability is denied.  

An effective date earlier than November 22, 2011, for the award of SMC for loss of use of the left hand is denied.  

REMAND

Regarding the reopened claim of entitlement to service connection for a psychiatric disorder, a medical opinion is needed to determine whether the Veteran has a psychiatric disorder secondary to his service-connected disabilities.  In an October 2013 Disability Benefits Questionnaire (DBQ), a private psychologist diagnosed the Veteran with depressive disorder secondary to the service-connected disabilities.  The symptomatic history reported in the record is inconsistent with the previous medical records, however (notably the history of depression since before April 2008) and the findings are not otherwise supported by a rationale or the other medical records.  A VA medical opinion was obtained in February 2014, but the examiner did not address secondary service connection.  Thus, a probative opinion as to whether the psychiatric disorder is secondary to the service-connected disabilities is needed.  

The Board will defer its decision on the TDIU claim until the psychiatric issue has been resolved.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is etiologically related to the Veteran's active service, was caused by the service-connected disabilities, or was permanently worsened by the service-connected right knee disabilities.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, adjudicate the reopened claim for service connection for a psychiatric disability on a de novo basis and readjudicate the TDIU issue.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


